Exhibit 10.1 SERVICE AGREEMENT BETWEEN THE BOHEMIAN COMPANIES, LLC AND WESTMOUNTAIN INDEX ADVISOR, INC. THIS SERVICE AGREEMENT (this “Agreement”) effective as of January 1, 2008 is made by and between BOHEMIAN COMPANIES, LLC, a Colorado limitedliability company (the “Service Provider”), and WESTMOUNTAIN INDEX ADVISOR, INC. (the “Company”), a corporation formed pursuant to the laws of the State of Colorado. WITNESSETH: WHEREAS, the Company desires to hire the Service Provider to provide to the Company the Services (hereinafter defined) enumerated by this Agreement; and WHEREAS, the Service Provider is professionally staffed and capable of delivering the Services; WHEREAS, the parties desire to amend and restate their original agreement to more accurately reflect the working relationship and to meet certain federal tax objectives; NOW, THEREFORE, in consideration of the mutual covenants, promises, conditions, and agreements set forth herein, the Service Provider and the Company hereby agree as follows: 1. Services of Service Provider. The Service Provider shall, during the term of this Agreement, devote such time and effort as may be necessary to perform such duties and services as are in keeping with the business and exempt purposes of the Company (hereinafter “Services”) subject to the direction and control of the Company, including, but not limited to the following duties and services: (a) Cash Management; (b) Custody of assets (including non-publicly traded securities, as well as publicly traded securities from time to time on an as needed basis); (c) Preparation and review of financial statements; (d) Direction of short-term investments; (e) Review of investment positions; (f) Making of estimated tax deposits; (g) Preparation of tax returns; (h) Check preparation, bill payment, bank deposits, and bank account reconciliations; - 1 - (i) Financial, bookkeeping, accounting, legal and tax matters, including the coordination of professional service providers necessary with respect to such matters. 2.Compensation. In exchange for the Services, the Company will compensate the Service Provider based upon reasonable costs. Employees of the Service Provider will record all time spent performing services for the Company and the Company will compensate the Service Provider based upon the total of such time. The amount charged to the Company by the Service Provider shall be based upon an allocable portion of the direct and indirect costs of each employee who performs Services on behalf of the Company.
